Citation Nr: 1507874	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The Veteran had a hearing before the Board in August 2013 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has hearing loss and tinnitus as a result of military noise exposure, to include working around jet engines as a mechanic and exposure to mortar and rocket fires while stationed in Vietnam.  

He acknowledges he also had over 40 years of occupational noise exposure after service working in refrigerator repair and as a firefighter, but claims he also wore hearing protection.  In contrast, he merely wore a helmet with earphones in the military.  He also testified before the Board that he wears hearing protection whenever he shoots a rifle recreationally during hunting season. 

There are a few ambiguities in the record that require further development in attempt to clarify the Veteran's current diagnosis and etiology of hearing loss and tinnitus.  

With regard to hearing loss, under 38 C.F.R. § 3.385 (2014), impaired hearing is considered a hearing loss "disability" for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this case, the Veteran was afforded a VA examination in July 2010 where the Veteran met the definition for a hearing loss "disability" under 38 C.F.R. § 3.385 bilaterally.  In contrast, the Veteran was afforded a VA examination in August 2012, where the Veteran's auditory thresholds and speech recognition scores did not meet the definition for a hearing loss "disability" for his left ear (although the definition was met for the right ear).  Id.  Neither examiner provided a positive nexus opinion, but it is unclear that either examiner fully considered all the relevant facts.  The July 2010 VA examiner noted the Veteran only noticed hearing loss and tinnitus "the past 3 or 4 years."  In contrast, the Veteran clarified during his hearing before the Board in August 2013 that he noticed his hearing and tinnitus worsened in the past three or four years, but first noticed hearing loss and tinnitus while stationed in Vietnam during active military service.  The Veteran was afforded a VA examination in August 2012 where the examiner noted gradual hearing loss over time, but again indicated the Veteran only first noticed hearing loss and tinnitus in the 1980s, over a decade after service.  This is in contrast to his testimony and the disparity is not addressed or reconciled in the opinion.  Also, the examiner notes the Veteran's exposure to flight noise in the military, but does not note the Veteran's exposure to mortar and rocket fire in Vietnam.  

The Veteran submitted two private opinions in support of his claim that further add ambiguity.  The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2011 that "Dr. Troy," a private audiologist, told him his hearing loss and tinnitus were attributable to his military service.  The record, however, merely contains audiological findings from Dr. Troisi dated September 2010.  While the audiological findings indicate a hearing loss disability as defined under 38 C.F.R. § 3.385, no specific opinion regarding etiology is rendered by Dr. Troisi.  The omission is particularly confusing in light of the fact that the report was indicated as a "2nd opinion re: VA benefits."  It is unclear if no opinion was rendered or if the opinion is missing.

An opinion is provided by a private audiologist, Dr. Floyd, in October 2011.  Therein, Dr. Floyd indicates the Veteran has hearing loss in both ears "above 2000 Hz" and "there is at least a 50/50 chance" that the hearing loss is attributable to the Veteran's military service.  No actual audiological findings are indicated in the opinion.  It is unclear, then, whether audiological findings at that time were indicative of a hearing loss disability as defined under 38 C.F.R. § 3.385.  This is especially relevant in light of the differing clinical findings elsewhere in the record.  

Since the opinion from Dr. Troisi and the results of Dr. Floyd could affect the Veteran's rating, VA has a duty to ask the private examiners to clarify their reports.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  Dr. Troisi must be asked to clarify whether an opinion was rendered with regard to etiology at the time of the September 2010 audiological examination and whether the controlled speech discrimination test (Maryland CNC) was conducted in obtaining the results.  Dr. Floyd must be asked to provide audiological findings associated with her October 2011 opinion supporting a current diagnosis of bilateral sensorineural hearing loss "above 2000 Hz."  

In light of the ambiguities and incomplete private records/opinions, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The September 2010 private audiometric examination and the October 2011 private opinion should be sent back to the respective audiologists for clarification.  Dr. Troisi is asked to convert the graphical information into numerical data and clarify if the Maryland CNC speech discrimination test was used in that examination.  Dr. Troisi also is asked to clarify whether an opinion was rendered regarding the etiology of the Veteran's hearing loss and/or tinnitus at the time of the September 2010 examination and, if so, to provide the missing opinion.  Dr. Floyd is asked to clarify and provide the audiological findings supporting the October 2011 opinion diagnosing the Veteran with "mild to moderate high frequency sensorineural hearing loss in both ears above 2000 Hz."  Dr. Floyd should provide the audiological findings in numerical data (rather than graphical form) and clarify if the Maryland CNC speech discrimination test was used in that examination.  If either or both of the private audiologists fail to respond, contact the Veteran and request that he obtain the information from the private audiologists.  

2.  After the above is completed and records are obtained to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss and tinnitus, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability or tinnitus began in service, was caused by service, or is otherwise related to service.

The claims folder must be made available to the examiner. The examiner is directed to consider the Veteran's in-service military noise exposure working as a helicopter mechanic, his in-service noise exposure to mortar stationed in Vietnam, his lay statements indicating he first noticed hearing loss and tinnitus while in Vietnam, his entrance and separation examinations and audiological findings at that time, post-service occupational and recreational noise exposure, and post-service VA examinations and private opinions.

The examiner should provide a complete rationale for any opinion given.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

